              Case 3:19-cr-00040-WHO Document 57 Filed 04/29/20 Page 1 of 2


     STEVEN G. KALAR
 1
     Federal Public Defender
 2   ANGELA CHUANG
     Assistant Federal Public Defender
 3   450 Golden Gate Avenue
     San Francisco, CA 94102
 4   Telephone:     415.436.7700
     Facsimile:     415.436.7706
 5
     Angela_chuang@fd.org
 6
     Counsel for Defendant DITMAN
 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11    UNITED STATES OF AMERICA,                           Case No. CR 19-00040-WHO-2
12                    Plaintiff,
13                                                        STIPULATION AND [PROPOSED]
      v.                                                  ORDER FOR TRAVEL
14
      MATTHEW DITMAN,
15
                      Defendants.
16

17

18          On February 6, 2019, defendant Matthew Ditman was released from custody on a personal

19 recognizance bond. As a condition of release, he was ordered not to travel outside of the Northern

20 District of California and District of Nevada (where he resides).

21          Mr. Ditman would like to fly to Illinois to spend time with his parents. The Court previously

22 granted an order allowing him to travel from April 24, 2020, to May 1, 2020. Dkt. No. 53. His flight

23 itinerary was subsequently cancelled, requiring him to reschedule the trip. The Court then granted an

24 order allowing him to travel from May 1, 2020, to May 8, 2020. Dkt. No. 55. His second flight itinerary

25 was also cancelled, requiring him to reschedule again. He would now like to leave the District of

26 Nevada on May 5, 2020, and return on May 12, 2020.

27          The parties therefore stipulate Mr. Ditman should be allowed to leave the District of Nevada to

28
     STIP & [PROPOSED] ORDER FOR TRAVEL             1
              Case 3:19-cr-00040-WHO Document 57 Filed 04/29/20 Page 2 of 2



 1 travel to Illinois from May 5, 2020, to May 12, 2020. He will fly into and out of the Eastern District of

 2 Missouri, then drive between Missouri and Illinois. All other conditions of release shall remain the

 3 same.

 4

 5

 6          SO STIPULATED.

 7
                                                           ______             /s/ ________________________
 8 Dated: April 29, 2020                                            ROBERT LEACH
                                                                    Assistant U.S. Attorney
 9

10                                                         ______             /s/ ________________________
     Dated: April 29, 2020                                          ANGELA CHUANG
11                                                                  Attorney for Matthew Ditman
12

13                                                     ORDER

14          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that defendant Matthew Ditman

15 shall be allowed to leave the District of Nevada on May 5, 2020, for purposes of traveling to the District

16 of Illinois to stay with his parents. He shall be allowed to travel through the Eastern District of Missouri

17 to get to Illinois. He shall provide his itinerary to Pretrial Services. He must return to the District of

18 Nevada by May 12, 2020. All other conditions of release shall remain the same.

19          If Mr. Ditman’s flight is cancelled again, and he needs to reschedule it, he may do so with

20 Pretrial Services’ approval and does not need to seek further approval from the court.

21          IT IS SO ORDERED.

22
    April 29, 2020                                         _____________________________
23 Date                                                    LAUREL BEELER
24                                                         United States Magistrate Judge

25

26

27

28
     STIP & [PROPOSED] ORDER FOR TRAVEL                2
